In an action to recover damages for personal injuries sustained by plaintiff-respondent as the result of a collision, at a street intersection, of the moving automobiles of the defendant-appellant, Robinson, and defendant Vince, which latter automobile was caused to run upon the sidewalk, striking plaintiff, a pedestrian, judgment in favor of the plaintiff, entered upon a verdict, and order denying motion for a new trial, unanimously affirmed, with costs. No opinion. Present —■ Hagarty, Carswell, Davis, Johnston and Taylor, JJ.